IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MONTESSORI REGIONAL CHARTER              : No. 394 WAL 2016
SCHOOL,                                  :
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
MILLCREEK TOWNSHIP SCHOOL                :
DISTRICT,                                :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.